Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9th February 2021, 23rd September 2021 and 28th December 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

The limitations of claim 11 “a communications unit is configured to receive a first uplink message sent by a terminal… and, a processing unit is configured to determine a first control resource set (CORESET) according to a correspondence between the first signal and a CORESET” uses the phrase “means for” or “step for” or a generic placeholder coupled with functional language, but it is modified by some structure, material, or acts recited in the claim. It is unclear whether the recited structure, material, or acts are sufficient for performing the claimed function because modules are lack corresponding structure for performing the claimed function in the discloser.
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that the phrase “means for” or “step for” or the generic placeholder is clearly not modified by sufficient structure, material, or acts for performing the claimed function, or may present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function.
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
---------- ---------- ----------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a communications unit is configured to receive a first uplink message sent by a terminal… and, a processing unit is configured to determine a first control resource set (CORESET) according to a correspondence between the first signal and a CORESET” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The applicant’s specification, page 46 lines 13 – 16, cites “The units described as separate parts may or may not be physically separate, and parts displayed as units may or may not be physical units, may be located in one position, or may be distributed on a plurality of network units…” which means that the unit may be, for example, software or a non-structural means.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
---------- ---------- ----------
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 10,952,223 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current continuation application claims involve a network side (base station) application of receiving an uplink message, with CSI-RS, sent by a terminal and determining CORESET; while the parent patent application claims involve the terminal side application of sending the uplink message, with the CSI-RS, to the network side (the base station) and receiving a first response message, responding to the uplink message, on the CORESET. 	In summary, the claim features of said both applications are identical except for the difference between handling on the perspective on the network side (the current application) and the terminal/user side (the parent patent).
---------- ---------- ----------
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 10 and 11 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticiapated by Wang et al (US 2019/0081686 A1).
Claim 11 (similarly Claim 1). Wang shows a network device (fig. 1: network node 106; fig. 2: gNB; fig. 3: network node 306; fig. 4: network node 406; fig. 6: base station device 602), comprising  	a communications unit (the network node/gNB/base station must have transceiver) and  	a processing unit (fig. 6: component 604/606), wherein  	the communications unit is configured to  	receive a first uplink message sent by a terminal ([0057] and [0061]: the user equipment device transmitting a notification to a base station device that the uplink control resource slot has been transferred to the different beam pair link), wherein  	the first uplink message comprises identification information of a first signal received by the terminal ([0060]: an uplink control resource slot associated with the downlink control resource set from a current beam pair link for the uplink control resource slot to a different beam pair link that has a signal strength above the predetermined signal strength – the “association” of the pair link is an identification information), and  	the first signal comprises a channel state information reference signals (CSI-RS) or a synchronization signal block ([0043]: the PUCCH and CORESET association can be quasi-co-located based on channel state information from a reference signal from either the network node (CSI-RS) or the UE (Sounding Reference Signal));  	the processing unit is coupled to the communication unit and configured to determine a first control resource set (CORESET) according to a correspondence between the first signal and a CORESET ([0050]: a configuration component 604 can be provided to match PUCCH resources to respective CORESETs of a CORESET group, wherein each of the matchings are associated with a beam pair link. The configuration component 604 can associate the PUCCH and CORESETs through the quasi-co-location (QCL) configuration, possibly QCLed with a CSI-RS or SRS depending on the availability of beam correspondent); and  	the communications unit is further configured to  	send a first response message, responding to the first uplink message, on the first CORESET ([0051]: a selection component can select a new beam after receiving an indication that the CORESET has failed from the UE and if the new beam requires a different receiving beam, selection component can inform the UE about receiving beam switching using the CORESET that is still working).
Claim 12 (similarly Claim 2). Wang shows the network device of claim 11, wherein the first signal is respectively quasi-co-located with signals other than the first signal for respective spatial received parameters ([0050]: the configuration component 604 can associate the PUCCH and CORESETs through the quasi-co-location (QCL) configuration, possibly QCLed with a CSI-RS or SRS depending on the availability of beam correspondent).
Claim 13 (similarly Claim 3). Wang shows the network device of claim 11, wherein different signals of the first signal are respectively carried through different transmit beams ([0060]: a current beam pair link for the uplink control resource slot to a different beam pair link that has a signal strength above the predetermined signal strength).
Claim 14 (similarly Claim 4). Wang shows the network device of claim 13, wherein the first uplink message is used to notify the network device of a downlink transmit beam according to a detection result of detecting the first signal ([0048]: the notification component can transmit a notification to the base station device that the uplink resource slot has been transferred to the second beam pair link wherein the notification can include an index of the failed downlink resource slot as well as a power indication of a reference signal associated with the failed downlink resource slot; [0060]: switching, by the user equipment device, an uplink control resource slot associated with the downlink control resource set from a current beam pair link for the uplink control resource slot to a different beam pair link that has a signal strength above the predetermined signal strength).
Claim 15 (similarly Claim 5). Wang shows the network device of claim 11, wherein the first CORESET is used to send a response message of an uplink message corresponding to the first signal ([0042]: network node can reschedule the CORESET on the next available transmission opportunity (e.g. BPL 408) and that the network node 404 can also reconfigure PUCCH Resource A to take the uplink slot on BPL 408 wherein the UE 402 can automatically reschedule PUCCH 412 on BPL 408).
Claim 16 (similarly Claim 6). Wang shows the network device of claim 11, wherein the communications unit is further configured to:  	send first indication information to the terminal, wherein the first indication information is used to indicate the correspondence ([0044]: UE 402 can send an indicator using the PUCCH corresponding to the workable CORESET groups – PUCCH correspondence from the base station).
Claim 17 (similarly Claim 7). Wang shows the network device of claim 11, wherein the processing unit is further configured to:  	determine the first CORESET according to a first code, wherein the first code is a code for identifying the first signal ([0051]: select a new beam after receiving an indication that the CORESET has failed from the UE).
Claim 18 (similarly Claim 8). Wang shows the network device of claim 17, wherein the processing unit is further configured to:  	determine the first CORESET corresponding to the first code according to a second correspondence between at least one code and at least one CORESET ([0047]: if the BPL or CORESET has failed, the switching component can switch the uplink resource slot to a second beam pair link wherein the second beam pair link can be a new beam pair link configured by an uplink beam management protocol, or can be a next available BPL with an operable CORESET).
Claim 19 (similarly Claim 9). Wang shows the network device of claim 18, wherein the at least one code corresponds to an uplink message of the first signal, and  	a CORESET corresponding to the at least one code is used to send a response message of the uplink message sent by using the at least one code (fig. 4: CORESET 410, BPL 406 and RESOURCE A 412).
Claim 20 (similarly Claim 10). Wang shows the network device of claim 18, wherein the communications unit is further configured to:  	send second indication information to the terminal, wherein the second indication information is used to indicate the second correspondence (fig. 4: CORESET 414, new BPL 408 and RESOURCE A 412).
---------- ---------- ----------
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        17th June 2022